Matter of Maniscalco v S. Squires (2022 NY Slip Op 02687)





Matter of Maniscalco v S. Squires


2022 NY Slip Op 02687


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND WINSLOW, JJ.


280 TP 21-01567

[*1]IN THE MATTER OF LINDA MANISCALCO, PETITIONER,
vS. SQUIRES, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENT. 


LINDA MANISCALCO, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [Sanford A. Church, A.J.], entered October 25, 2021) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court